                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                                     3:12-cr-214-MOC-1

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                       ORDER
                                                )
 HANG THUY NGUYEN,                              )
                                                )
                   Defendant.                   )


       THIS MATTER is before the court on defendant’s pro se Motion for Early Termination

of Probation/Supervised Release. (Doc. No. 29). The Government has responded, indicating that

it does not oppose the relief sought and that defendant’s supervising probation officer also concurs

in the request. (Doc. No. 30). Based on the entirety of the record, the Court determines that

defendant qualifies for early termination and enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion for Early Termination of

Probation/Supervised Release, (Doc. No. 29) is GRANTED, and defendant’s supervised release

is hereby terminated.


   Signed: June 29, 2020




       Case 3:12-cr-00214-MOC-DSC Document 31 Filed 06/29/20 Page 1 of 1
